Citation Nr: 1705964	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  13-30 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss disability, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and G.A. 


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from August 1951 to May 1953.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi.  The claim was subsequently transferred to the Oakland, California RO.  

In December 2016, the Veteran and a witness testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Veteran testified that he was waiving RO consideration of additionally submitted evidence; he also submitted a VA Form 21-4138 (misdated) as to such. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability has been manifested by complaints of difficulty understanding speech, to include high-pitched voices and in situations with background noise.

2.  Prior to October 28, 2016, the Veteran's bilateral hearing loss disability has been clinically shown to be manifested by no worse than Level III in the right ear and Level I in the left ear.

3.  From October 28, 2016, the Veteran's bilateral hearing loss disability has been clinically shown to be manifested by no worse than Level VII in the right ear and Level III in the left ear.


CONCLUSION OF LAW

The criteria for a rating of 20 percent, and no higher, have been met from October 28, 2016, and no earlier, for bilateral hearing loss disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board also notes that at the Board hearing, the Veteran's representative indicated that the most recent VA clinical record from 2016 did not contain information as to whether the CNC test was used.  However, upon review of the record, the Board finds that it does reflect that the CNC test was used.  Thus, the record submitted by the Veteran is for consideration and another VA examination is not necessary. 

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155;38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating hearing loss 

Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is service connected for hearing loss disability evaluated as noncompensable.  In February 2011, he filed a claim for an increased rating.  The Board has considered the history of the Veteran's disability, to include clinical records within the year prior to his February 2011 claim.

An October 2010 VA otolaryngology consult record reflects that the Veteran reported decreased hearing at low frequencies in the right ear and had asymmetric hearing loss.  His word recognition was noted to be 84 percent in the right ear and 96 percent in the left ear.  An October 2010 Sacramento VA Medical Center audiogram report reflects the following audiology results:





HERTZ




1000
2000
3000
4000
RIGHT

50
60
65
75
LEFT

30
60
60
60

The report also reflects that speech recognition scores were 84 percent for the right ear and 96 percent for the left ear.  The report does not reflect that the Maryland CNC test was used.  As noted above, the Maryland CNC test is the only acceptable speech recognition test for VA rating purposes.  However, even assuming that the Maryland CNC test was used, the Veteran would still not be entitled to a higher rating.   

On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was recorded as 62.5 decibels.  His pure tone threshold average for the left ear was recorded as 52.5 decibels.  His speech recognition score was an 84 percent for the right ear and 96 percent for the left ear using the Maryland CNC speech recognition test.  

A December 2010 VA audiology record reflects that the Veteran's hearing aids were reprogrammed based on a current audiogram which showed a decrease in the right ear.  It was noted that there was an asymmetry in the word recognition ability.

A February 2011 VA clinical record reflects that the Veteran was seen for calibration of his right ear hearing aid, and a change of the wax guard in the left ear hearing aid. 

An April 2011 VA examination report reveals that relevant pure tone thresholds, in decibels, were as follows:  





HERTZ




1000
2000
3000
4000
RIGHT

50
60
65
75
LEFT

30
60
60
60

On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was recorded as 62.5 decibels.  His pure tone threshold average for the left ear was recorded as 52.5 decibels.  His speech recognition score was an 84 percent for the right ear and 96 percent for the left ear using the Maryland CNC speech recognition test.  

Applying 38 C.F.R. § 4.85, Table VI to the above audiograms, the Veteran's right ear hearing loss is a Level III impairment at worst.  The Veteran's left ear hearing loss is a Level I impairment at worst.  Applying the criteria from Table VI to Table VII, a noncompensable evaluation is derived.  The Board has considered the provisions of 38 C.F.R. § 4.86, but these provisions do not apply here.

In a January 2012 VA Form 21-4138, the Veteran reported that his hearing aids are partially effective but conversations in an active noise level are difficult to understand.  

An October 28, 2016 VA audiogram is also of record.  The record revealed the relevant pure tone thresholds, in decibels, were as follows:  





HERTZ




1000
2000
3000
4000
RIGHT

60
70
75
85
LEFT

50
70
75
85

On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was 72.5 decibels.  His pure tone threshold average for the left ear was 70 decibels.  His speech recognition ability was 64 percent for the right ear and 86 percent for the left ear using the Maryland CNC speech recognition test.  

Applying 38 C.F.R. § 4.85, Table VI to the 2016 VA audiogram examination, the Veteran's right ear hearing loss is a Level VII impairment.  The Veteran's left ear hearing loss is a Level III impairment.  

Applying the criteria from Table VI to Table VII, a 20 percent evaluation is derived from Table VII of 38 C.F.R. § 4.85.  

The Board has considered the provisions of 38 C.F.R. § 4.86.  In this case, the provisions apply to the right ear in that the Veteran had decibels of 55 or more in all four frequencies.  Applying Table VIA to the right ear, the Veteran had a Level VI impairment.  This is less than the Level VII impairment under Table VI.  Thus, the Level VII will be used because it provides the Veteran with a higher evaluation under Table VII.

Based on the foregoing, the Board finds that a 20 percent rating, and no higher, is warranted from October 28, 2016, and no earlier.  The October 28, 2016 date is the earliest competent evidence when it can be factually ascertained that the Veteran met the requirements for an increased evaluation. 

The Board acknowledges the Veteran's statements and those of his wife that he had difficulty hearing and understanding speech.  However, the Board finds that in determining the actual degree of disability, the objective examinations are more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran and other lay individuals alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, DC 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2012).

In conclusion, the evidence of record reflects that a compensable rating prior to October 28, 2016 is not warranted, and that a rating in excess of 20 percent is not warranted from October 28, 2016 for the Veteran's bilateral hearing loss disability.  38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Other considerations

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiometric examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R.§ 3.321(b) in considering whether referral for an extraschedular rating is warranted. Specifically, the Court noted, that "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."

The April 2011 VA examination report reflects that the Veteran reported difficulty hearing.  The VA clinical records reflect that the Veteran reported difficulty with word discrimination.  The Veteran testified as to hearing difficulty.  His wife testified that the Veteran has difficulty with hearing the telephone and high-pitched voices, and hearing her voice when she is in a different room.  

Hearing loss, by its very nature, is a loss of hearing acuity.  The Board finds that the Veteran has not exhibited an exceptional disability picture such that the available schedular evaluation is inadequate.  The extraschedular consideration under Thun v. Peake, 22 Vet. App. 111 (2008) is not warranted.

Furthermore, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

Moreover, assuming arguendo, that the first prong of Thun (i.e. an exceptional disability picture) has been met, the evidence does not reflect marked interference with employment or frequent periods of hospitalization (i.e. the second prong of Thun).  The Veteran is unemployed and has been unemployed during the rating period on appeal.  (The record reflects that he has been retired.)  Thus, there is no competent credible evidence of record that he has missed work, been reprimanded, been demoted, been passed over for promotion, or any other situation which would reflect "marked interference" with employment.  

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran is in receipt of service connection for tinnitus and hearing loss disability.  Symptoms manifested by each disability have been adequately compensated under the appropriate diagnostic codes.  The evidence does not support a finding that the combined effect constitutes an exceptional circumstance.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot. See Thun, supra.  

A claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran does not meet the schedular requirement for a TDIU and the evidence is against a finding that a claim for TDIU has been reasonably raised.  The records are negative for a finding that the Veteran was unable to maintain substantial gainful employment due to service-connected disability (ies).  Based on the foregoing, the Board finds that a remand for consideration of entitlement to TDIU is not warranted.


ORDER

From October 28, 2016, and no earlier, a 20 percent rating, and no higher, for bilateral hearing loss disability, is granted subject to the regulations governing payment of monetary awards.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2016).




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


